Citation Nr: 1137193	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, currently rated as 30 percent disabling.  

2.  Entitlement an increased rating for a psychiatric disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling.  

4.  Entitlement to a compensable rating for a right knee disability.  

5.  Entitlement to a compensable rating for a right elbow disability.

6.  Entitlement to a total disability rating for compensation based on individual employability (TDIU).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claims for additional development in January  2010.  

When the Board remanded the Veteran's claims in July 2010, the issue of entitlement to an acquired psychiatric disorder, to include bipolar disorder, was also on appeal.  When it is not possible to separate the effects of service-connected and non-service- connected disabilities, such effects should be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, at a VA examination, an examiner indicated that the Veteran's bipolar disorder was a progression of her major depressive disorder.  Therefore, the Veteran's psychiatric disability encompasses both major depressive disorder and bipolar disorder and the issue of entitlement to an acquired psychiatric disorder is no longer before the Board because the disability has been recharacterized by the RO to include bipolar disorder.

Additionally, the Board observes that the Veteran also perfected an appeal on other claims that were denied by the August 2005 rating decision.  Specifically, she perfected an appeal on the issues of entitlement to service connection for diabetes mellitus and hypertension.  Subsequently, service connection was granted for these claimed disabilities by a February 2011 rating decision.  Therefore, those issues have been resolved and are no longer before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).
  
The issue of entitlement to a TDIU being remanded is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hepatitis C is characterized by complaints of fatigue, depression, weight loss, anemia, hepatomegaly, and abdominal pain in the upper right quadrant.  

2.  The Veteran's major depressive disorder and bipolar disorder are manifested by depressed mood, sleep impairment, anxiety, and some disturbances of motivation and mood.

3.  The Veteran's right hip disability is manifested by objective evidence of slight limitation of motion, with pain, and subjective evidence of pain; there is no x-ray evidence of degenerative changes in the joint.  

4.  Prior to April 26, 2010, the Veteran's right knee disability was not manifested by degenerative changes or compensable limitation of motion; since April 26, 2010, there is x-ray evidence of degenerative changes in one major joint in the knee.  

5.  The Veteran's right knee elbow disability is not manifested by degenerative changes or compensable limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent, but not higher, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7354 (2010).

2.  The criteria for a rating in excess of 30 percent for major depressive disorder and bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2010).

3.  The criteria for a rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5252, 5253 (2010).

4.  Prior to April 26, 2010, the criteria for a compensable rating for a right knee disability were not met; since April 26, 2010, the criteria for a 10 percent rating, but not higher, for a right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2010).

5.  The criteria for a compensable rating for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5206, 5207, 5208 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2005, June 2005, and March 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Hepatitis C

The Veteran claims that her hepatitis C has increased in severity and warrants a rating in excess of 30 percent.  

At an August 2005 VA examination, the Veteran denied nausea, vomiting, ascites, anorexia, abdominal pain, and weight loss.  The Veteran reported daily fatigue.  Physical examination found no evidence of jaundice.  The examiner diagnosed the Veteran with hepatitis C.  The examiner indicated that the Veteran was on no treatment for hepatitis C and her only symptoms were fatigue and hepatomegaly.  

At a September 2007 VA examination, the Veteran reported that she was on Peginterferon, Alpha 2A weekly and Ribavirin twice a day.  The Veteran was noted to weigh 197 pounds and had lost twenty-three pounds in the last five months due to medication and diet changes.  The Veteran indicated that she was trying to lose weight.  She denied nausea and vomiting.  She reported some swelling and throbbing in the abdomen and pain over the liver, daily fatigue, and anemia.  She denied treatment in the emergency room for her hepatitis C.  Physical examination found that the Veteran's abdomen was soft, with tenderness in the right upper quadrant and no tenderness in the remainder of the quadrants.  The examiner noted that there was slight yellowing of the sclera noted.  The examiner reviewed the results of a computed tomography (CT) scan of the abdomen which showed no evidence of hepatic lesions and an echocardiogram of the abdomen which showed a normal right upper quadrant.  The examiner diagnosed the Veteran with hepatitis C and indicated that the Veteran's symptoms were abdominal pain, daily fatigue, and anemia.  

At an August 2010 VA examination, the Veteran reported fatigue and lower extremity edema.  She denied hematemesis, jaundice, vomiting, weakness, malaise, anorexia, and abdominal distension.  The Veteran denied incapacitating episodes in the last twelve months.  The examiner noted that the Veteran had a 10 percent loss in weight compared to her baseline.  The examiner reviewed the results of an April 2010 VA hepatology appointment and noted that the Veteran had chronically elevated alpha-fetoprotein but no evidence of hepatocellular carcinoma on imaging studies with the last CT scan in February 2010.  An esophagogastroduodenoscopy (EGD) in March 2007 was negative for gastric and esophageal varices.  Endoscopic ultrasonography showed a hypoechoic lesion and a biopsy showed gastric metaplasia.  Following a physical examination, the examiner confirmed a diagnosis of hepatitis C.  The examiner indicated that three was no reason to believe that the Veteran's hepatitis C would prevent her from stable employment in a sedentary capacity.  

VA outpatient treatment reports show treatment for hepatitis C.  In 2006, the Veteran underwent twenty-four weeks of Peginterferon, Alpha 2A and Ribavirin with side of effects of anemia and myalgias.  The Veteran was treated with Peginterferon alfa-2a /Ribaviran and Procrit from March 2007 through October 2007 and the Veteran's symptoms of hepatitis C included anemia.  The Veteran was thereafter followed for her hepatitis in the hepatology clinic and her records also document treatment for depression.  In April 2010, the Veteran was noted to have been a nonresponder to Interferon and Ribavirin.  She was noted to be on Nadalol.  

The Veteran's hepatitis C has been rated 30 percent disabling under Diagnostic Code 7354.  38 C.F.R. § 4.114 (2010).  The Board notes that when the Veteran was originally granted service connection for hepatitis C in December 1999, she was awarded a 30 percent rating under Diagnostic Code 7345 which pertained to infectious hepatitis.  38 C.F.R. § 4.114 (1999).  The current rating code includes rating criteria specifically for hepatitis C and the Veteran's hepatitis C will be rated under Diagnostic Code 7354.  The assignment of a particular Diagnostic Code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). The Board notes that neither Diagnostic Code 7345 nor 7354 currently include criteria for a 30 percent rating.  

According to Diagnostic Code 7354, a 0 percent rating is assigned for nonsymptomatic hepatitis C.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past twelve-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).

Therefore, in order to warrant an increased rating for the Veteran's hepatitis C, the Veteran must meet the criteria of at least a 40 percent rating under Diagnostic Code 7354.  

The medical evidence of record shows that the Veteran has experienced fatigue, depression, enlargement of the liver, weight loss, and anemia due to her hepatitis C.  However, the evidence of record does not show that the Veteran's hepatitis C has resulted in anorexia with substantial weight loss (or other indication of malnutrition), or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past twelve-month period.  Although the Veteran specifically denied malaise and anorexia at the most recent VA examination, she has exhibited the other symptoms for a 40 percent rating on examination during the course of the appeal.  The Board finds that the evidence shows daily fatigue, and malaise, with minor weight loss and hepatomegaly.  However, the evidence does not show substantial weight loss (or other indication of malnutrition) or incapacitating episodes to warrant a 60 percent rating.

Resolving reasonable doubt in favor the Veteran, the Board finds that a 40 percent rating, but not higher, is warranted for the Veteran's hepatitis C.  The Board concludes that the overall manifestations of her disability more closely approximate the criteria for a 40 percent rating.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Major Depressive Disorder and Bipolar Disorder

The Veteran claims that her major depressive disorder and bipolar disorder have increased in severity and warrant a rating in excess of 30 percent.

The Veteran's major depressive disorder and bipolar disorder has been rated under Diagnostic Code 9434 (major depressive disorder).  The criteria of Diagnostic Code 9434 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.   A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9434 at any time during the pendency of this appeal.  In essence, the medical evidence, consisting of VA examination reports dated in April 2005 and April 2010; and VA outpatient treatment reports dated from May 2005 to November 2010; shows findings consistent with depressed mood, sleep impairment, anxiety, and some disturbances of motivation and mood.  However, the Veteran's disability was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired short- or long-term memory; or impaired abstract thinking.

The Board has considered that the Veteran's symptoms were described in the April 2005 examination report as severe with psychotic features.  However, the Board finds that the description rendered by the examiner to disagree with the evidence of record, and the actual symptoms described by the examiner do not support the assignment of a higher disability rating.  Although the Veteran reported that she experienced "interesting phenomena" including feeling her brother's presence, sensing the presence of ghosts, and witnessing the shower curtain move, the Veteran was otherwise alert and oriented to person, place, time, situation, and purpose.  Her memory was intact, and there were no delusions present.  While the VA examiner assigned a GAF score of 44, indicative of serious symptoms, the remaining evidence of record shows GAF scores of 61, 68, and 70 indicative of mild symptoms.  Additionally, the remaining records and reports are more consistent with mild to moderate symptoms.  The evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Furthermore, despite her claimed experiences of interesting phenomena, delusions were not found.

The Board acknowledges that the Veteran reported strife in her relationship with her daughter at a VA outpatient appointment in April 2008 and that she stated that she had no friends at the April 2010 VA examination.  However, she indicated that she had a good relationship with her daughter, enjoyed gardening, and worked full time when examined by VA in April 2010.  

The Veteran has demonstrated an appropriate and congruent affect during the examinations of record and no delusions were present.  The Veteran has consistently been reported to be clean and neatly groomed and her judgment was generally without impairment.  Her speech has consistently been reported to be normal.  The Veteran has never reported that she suffers from panic attacks.  Her memory has also consistently been reported to be normal.  There is evidence of some auditory hallucinations during periods of depression as noted by the December 2009 VA outpatient treatment report.  However, the Veteran's insight and judgment were reported to be good and her thought-process was clear and goal-directed at the VA examinations of record.  The Veteran denied homicidal and suicidal ideations at all times and she has never endorsed problems with anger.  While the Veteran was noted to have severe medical problems which could prevent her from working, the examiner did not attribute the inability to work to be due to the Veteran's psychiatric disorders.

The Board finds that this evidence supports no more than a 30 percent rating under Diagnostic Code 9434, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

The Board finds that the evidence does not support a finding that the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

With respect to the Veteran's GAF scores, the VA examination reports and VA outpatient treatment reports document GAF scores ranging from 44 to 70 which contemplate symptoms ranging from mild to severe.  The Board notes GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations and which do not demonstrate a degree of impairment consistent with more than a 30 percent rating.  The kinds of symptoms the Veteran experiences more nearly approximate the criteria for a 30 percent rating.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted.

Accordingly, the Board finds that the criteria for a rating in excess of 30 percent are not met.  The preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Orthopedic Disabilities

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the Veteran's right hip disability, right knee disability, and right elbow disability have all been rated under Diagnostic Code 5010 (traumatic arthritis) which directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A rating of 10 percent is for application for each such major joint affected by limitation of motion in the absence of compensable limitation of motion and a rating of 20 percent is for application for involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes in the absence of compensable limitation of motion.  The rating cannot be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Right Hip Disability

The Veteran contends that her service-connected right hip disability warrants a rating in excess of 10 percent.  

At a VA examination in April 2005, the Veteran reported pain in the region of her right hip following a bone graft from her iliac crest.  The examiner noted that there was no local tenderness or swelling.  Range of motion testing revealed 120 degrees of flexion, 45 degrees of abduction, 25 degrees of adduction, 40 degrees of internal rotation, and 60 degrees of external rotation, without pain except at the extremes of abduction and flexion.  The examiner noted that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  
X-rays of the right hip were noted to be unremarkable.  

At an April 2010 VA examination, the Veteran reported increasing right hip pain.  The examiner observed tenderness and guarding of movement.  Range of motion testing of the right hip revealed flexion to 100 degrees, extension to 20 degrees, abduction to 45 degrees, with no evidence of pain with active motion, and no additional limitation after three repetitions of range of motion testing.  The examiner indicated that the Veteran was able to cross her right leg over her left leg and she was able to place her toes out more than 15 degrees.  X-rays of the right hip were noted to be normal.  The examiner diagnosed the Veteran with mild trochanteric bursitis of the right hip which had no significant effects on her usual occupation.  The examiner noted that the Veteran's right hip disability did not markedly interfere with her employability as her range of motion was adequate, tenderness was minimal, and her mobility was adequate for relatively sedentary employment.  

Private treatment records from Key West Diagnostics show a report of bilateral hip pain, but include only a magnetic resonance imaging (MRI) of the left hip which is not the subject of this appeal.  Private treatment reports from D. Jones, M.D., dated in March 2010 show a past medical history of degenerative joint disease of the right hip.  The remaining private treatment record and VA outpatient treatment reports do not include any pertinent findings with regard to the Veteran's right hip disability.

For VA purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2010).

The Veteran's right hip disability is currently rated as 10 percent disabling under Diagnostic Code 5010.  38 C.F.R. § 4.71a (2010).  Although the Veteran was originally awarded a 10 percent rating based on x-ray evidence of degenerative changes, the x-rays of record during the relevant time period at issue do not any degenerative changes of the right hip. Consequently, the Board finds that an increased rating is not warranted under this diagnostic code.  

The Board must also consider whether the Veteran's right hip disability warrants an increased rating under any of the Diagnostic Codes pertaining to the hip.  Diagnostic Codes 5250 through 5255 are for application for disabilities of the hip and thigh.  38 C.F.R. § 4.71a (2010).

Initially, the Board notes that Diagnostic Codes 5250 (ankylosis of the hip), Diagnostic Code 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not for application because the evidence does not show that the Veteran's right hip disability has been manifested by ankylosis of the hip, flail joint of the hip, or an impaired femur.  

Diagnostic Code 5251 provides for a 10 percent rating when extension of the thigh is limited to 5 degrees.  As the Veteran has already been awarded a 10 percent rating, an increased rating is not warranted under that diagnostic code.  Furthermore, a rating under Diagnostic Code 5251 cannot be combined with a rating under Diagnostic Code 5010 because Diagnostic Code 5251 is based on limitation of motion, so separate ratings cannot be assigned.

Diagnostic Code 5252 pertains to limitation of flexion of the thigh and provides for a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a (2010).  Range of motion testing at the examination of records revealed flexion limited to no less than 100 degrees.  Therefore, the Board finds that an increased rating is not warranted under that diagnostic code.  Furthermore, a rating under Diagnostic Code 5252 cannot be combined with a rating under Diagnostic Code 5010 because Diagnostic Code 5252 is based on limitation of motion, so separate ratings cannot be assigned.

Diagnostic Code 5253 pertains to impairment of the thigh and provides for a 10 percent rating for either limitation of adduction (cannot cross legs) or limitation of rotation (cannot toe out more than 15 degrees); and a 20 percent rating is for application for limitation of abduction for motion lost beyond 10 percent.  38 C.F.R. § 4.71a (2010).  The range of motion findings documented at the examinations do not show a limitation of adduction or rotation nor do they approximate a limitation of abduction of motion lost beyond 10 degrees, to warrant an increased rating under Diagnostic Code 5253 at any time during the pendency of the appeal.  Furthermore, a rating under Diagnostic Code 5253 cannot be combined with a rating under Diagnostic Code 5010 because Diagnostic Code 5253 is based on limitation of motion, so separate ratings cannot be assigned.

In sum, upon review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the right hip disability at any time during the pendency of the appeal.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran contends that her service-connected right knee disability warrants a compensable rating.

A January 2005 right knee x-ray report from Tuttle Army Health Clinic show that the Veteran had a recent fall down stairs with right knee pain and swelling at the patella medial aspect of the knee.  X-rays of the right knee were reported to be normal.  

A January 2005 magnetic resonance imaging (MRI) of the right knee revealed a small joint effusion with focal etiology and posterior horn medial meniscus and anterior horn lateral meniscus mild myroid change without discrete tear.  

A February 2005 letter from the Veteran's treating physician at Tuttle Army Community Hospital notes that the Veteran fell down a flight of steps in January 2004 and injured her knees.  In February 2005, she had another fall and re-injured the right knee and that injury had not resolved.  Treatment reports from Tuttle Army Health Clinic include physical therapy for the Veteran's right knee disability.  

At an April 2005 VA examination, the Veteran reported that she attended physical therapy for her right knee disability due to instability following a fall and a twisting injury to her knee.  She indicated that she wore a flexible knee brace almost all of the time to enhance her stability.  The examiner noted that the Veteran ambulated with a normal gait.  Physical examination revealed no visible abnormality including redness, swelling, or deformity.  Range of motion testing revealed motion from 0 to 135 degrees with pain at both extremes, but no observed pain behaviors and no palpable crepitus.  The examiner noted that there was stability in all planes with the exception of a very slight increased laxity with medial stressing of the joint (a valgus deviation of the lower leg).  The examiner noted that the total deviation was not more than two degrees although the examiner noted that it felt slightly slack.  The examiner noted that there were no flare-ups of pain and there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive testing.  The results of x-rays of the right knee were not included with the examination report.

At an April 2010 VA examination, the Veteran reported pain and periodic swelling of her knee.  The Veteran denied grinding, clicks, snaps, instability, patellar abnormality, meniscus abnormality, or any other knee abnormality.  Physical examination revealed range of motion from 0 to 140 degrees with no objective evidence of pain following repetitive motion and no additional functional limitations after three repetitions of motion.  The examiner noted that there was deformity of the right knee but no giving way, instability, stiffness, weakness, incoordination, episodes of locking, dislocation, subluxation, flare-ups of joint disease, crepitus, mass behind the knee, or joint ankylosis.  The examiner noted pain and swelling.  X-rays of the right knee revealed narrowing of the femorotibial joint without radiographic evidence of any bony or soft tissue pathology.  The examiner diagnosed the Veteran with a normal right knee and indicated that the Veteran's right knee disability had no significant effects on her usual occupation because there were no clinical findings associated with the disability.  

VA outpatient treatment and additional private records associated with the claims file reports do not show treatment for the Veteran's right knee disability.  

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

The Veteran's right knee disability is rated as 0 percent under Diagnostic Code 5010.  38 C.F.R. § 4.71a (2010).  In this case, the-ray evidence does not show any type of arthritis or degenerative changes associated with the claims file until the most recent VA examination of record in April 2010 at which time the Veteran was noted to have narrowing of the femorotibial joint.  That X-ray evidence of narrowing of the joint is the equivalent of X-ray evidence of arthritis.  In the absence of compensable limitation of motion, a rating of 10 percent is warranted under Diagnostic Code 5003.  In the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, and in the absence of compensable limitation of motion, a higher rating is not warranted.  

The Board will now discuss whether a higher rating is warranted under any Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a (2010).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's right knee disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In this case there is evidence of some limitation of motion.  However, flexion was limited to no less than 135 degrees when examined by VA in April 2005, which does not warrant a compensable rating under Diagnostic Code 5260.  The Veteran had full flexion to 140 degrees when examined most recently by VA in April 2010.  Consequently, a compensable rating is not warranted under Diagnostic Code 5260.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a noncompensable rating; a 10 percent rating requires that extension be limited to 10 degrees; a 20 percent rating requires that extension be limited to 15 degrees; a 30 percent rating requires that extension is limited to 20 degrees; a 40 percent rating requires that extension be limited to 30 degrees; and a 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  The Board finds that the evidence of record shows that the Veteran had full extension during the examinations of record.  Consequently, the Board finds that an increased rating is not warranted under Diagnostic Code 5261 because extension to 0 degrees was shown on multiple examinations.

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  While the April 2005 VA examination noted a complaint of instability following a fall, and a finding of very slight increased laxity with medial stressing, there was stability in the other planes of movement.  In addition, the April 2010 VA examination found no giving way or instability and the Veteran denied instability.  Therefore, the Board finds that slight recurrent lateral instability is not shown and thus a compensable rating for recurrent slight lateral instability is not warranted.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  Because limitation of flexion and extension do not warrant compensable ratings, no separate compensable ratings may be assigned.  Furthermore, because a compensable rating is not warranted pursuant to Diagnostic Code 5257, no separate compensable rating is warranted.

Accordingly, based upon a full review of the record, the Board finds that the evidence supports the assignment of a 10 percent rating for the right knee disability pursuant to Diagnostic Code 5003 as of April 26, 2010, the date of X-ray evidence more nearly approximating arthritis and a noncompensable limitation of motion.  The Board further finds that the preponderance of the evidence is against the assignment of a compensable rating prior to April 26, 2010, and a rating in excess of 10 percent since April 26, 2010, for the for the Veteran's right knee disability for the time period at issue.  38 U.S.C.A. §  5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
Right Elbow Disability

The Veteran claims that her right elbow disability warrants a compensable rating.  

The private records and VA outpatient treatment reports associated with the claims file do not show any complaints, findings, or treatment for a right elbow disability.  

At an April 2005 VA examination, the Veteran reported pain and swelling in the ulnar aspect of the right arm.  Physical examination revealed very slight swelling on the volar ulnar aspect of the right forearm relative to the left.  The examiner noted that the elbow appeared normal without redness, swelling, or deformity and moved completely from 0 to 145 degrees without pain or crepitus.  The examiner indicated that the Veteran also demonstrated full pronation of 80 degrees and supination of 85 degrees with pain expressed but no objective pain behavior observed.  The examiner reported that there was no tenderness of or around the medial epicondyle and massage of the ulnar nerve did not reproduce any forearm symptoms.  The examiner noted that there was no flare-up of any joint disease and no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner diagnosed the Veteran with a normal right elbow.  

At an April 2010 VA examination, the Veteran reported that the symptoms associated with her right elbow disability had completely resolved.  The examiner noted that there was no deformity, giving way, instability, pain, stiffness, or weakness.  Range of motion testing of the elbow and forearm revealed flexion to 145 degrees, extension of 0 degrees, pronation to 80 degrees, and supination to 85 degrees with no pain on active motion, no objective pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  Physical examination of the right elbow was noted to be normal.  X-rays revealed no definite acute fracture or significant degenerative disease.  The examiner diagnosed the Veteran with a normal right elbow and stated that the right elbow disability had no significant effects on her usual occupation as there were no clinical findings observed.  

For VA purposes, normal forearm pronation is 80 degrees and normal supination is 85 degrees of motion.  38 C.F.R. § 4.71, Plate I (2010).

The Veteran's right elbow disability is currently rated 0 percent disabling under Diagnostic Code 5010.  38 C.F.R. § 4.71a (2010).  In this case, the evidence does not show any degenerative changes or arthritis at any time during the pendency of this appeal.  Consequently, an increased rating is not warranted under Diagnostic Codes 5003 or 5010, because of the absence of X-ray evidence of arthritis.  

The Board will also consider whether a compensable rating is warranted under any other diagnostic code related to the forearm and elbow disabilities.  The Board notes that Diagnostic Codes 5205 through 5213 pertain to the forearm and elbow.  38 C.F.R. § 4.71a (2010).

As initial matter, the Board notes that Diagnostic Codes 5205 (elbow ankylosis), 5209 (other impairment of the flail joint of the elbow), 5210 (nonunion of the radius and ulna with flail false joint), 5211 (impairment of the ulna), 5212 (impairment of the radius), and 5213 (impairment of supination and pronation) are not applicable as the Veteran's elbow disability is not manifested by the symptoms or disabilities associated with those diagnostic codes.  

Diagnostic Code 5206 provides for a noncompensable rating when flexion of the forearm is limited to 110 degrees; a 10 percent rating for flexion limited to 100 degrees; and a 20 percent rating for flexion limited to 90 degrees.  38 C.F.R. § 4.71a (2010).  The examinations of record show flexion to 145 degrees.  Consequently, the Board finds that a compensable rating is not warranted under Diagnostic Code 5206.  

Diagnostic Code 5207 provides for a 10 percent rating when extension of the forearm is limited to 45 degrees or 60 degrees; a 20 percent rating is warranted when extension is limited to 75 degrees or 90 degrees for the minor elbow; a 30 percent rating is awarded for extension limited to 100 degrees for the minor elbow and 40 percent for the major elbow.  38 C.F.R. § 4.71a (2010).  In this case, extension has been 0 degrees at the examinations of record.  Consequently, the Board finds that a compensable rating is not warranted under Diagnostic Code 5207.   

Diagnostic Code 5208 provides for a 20 percent rating when flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2010).  The examinations of record show range of motion of the forearm from 0 to 145 degrees.  Consequently, the Board finds that a compensable rating is not warranted under Diagnostic Code 5208.  

Accordingly, based upon a full review of the record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the right elbow disability the time period at issue.  38 U.S.C.A. §  5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected disabilities at issue have been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  While the April 2005 VA psychiatric examiner indicated that the Veteran's medical condition was severe, that examiner did not specifically find that the Veteran's major depressive disorder and bipolar disorder markedly interfered with the Veteran's employment.  Moreover, none of the other examiners of record found that the service-connected disabilities at issue markedly interfered with her employment or required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalizations are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating of 40 percent, but not higher, for hepatitis C is granted.

Entitlement an increased rating, greater than 30 percent, for major depressive disorder and bipolar disorder, is denied.

Entitlement to an increased rating, greater than 10 percent, for a right hip disability, is denied.  

Entitlement to a compensable rating for a right knee disability prior to April 26, 2010, is denied; since April 26, 2010, a 10 percent rating for a right knee disability, pursuant to Diagnostic Code 5003, is granted.  

Entitlement to a compensable rating for a right elbow disability is denied.


REMAND

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claim of entitlement to TDIU is reached.  

When the Board remanded the Veteran's claim in January 2010, the Veteran was to be scheduled for a VA examination to determine whether any of the Veteran's service-connected disabilities at that time (including major depressive disorder, hepatitis C, gastroesophageal reflux disease, right hip arthritis, cervical disc disease, stress incontinence, left hip arthritis, right fifth metatarsal disability, right elbow arthritis, right knee arthritis, left eye cataract, onychomycosis of the feet, and cirrhosis of the liver) rendered her unable to secure or follow substantially gainful employment.  Although the VA examinations show opinions regarding impact on the Veteran's employability with regard to the service-connected disabilities which are currently on appeal, the examinations of record do not address the remaining service-connected disabilities which are not currently on appeal.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, a VA examination should be scheduled in order to address the impact of all of the Veteran's service-connected disabilities on her employability

Associated with the claims file are VA treatment records dated through November 2010.  Any records dated after November 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment reports dated after November 2010.

2.  Schedule the Veteran for a VA examination to ascertain the impact of all of her service-connected disabilities on her employability.  The claims file should be reviewed and that review should be reflected in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on her employability.  The examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (gastroesophageal reflux disease, hepatitis C, major depressive disorder and bipolar disorder, diabetes mellitus, degenerative arthritis of the right hip, cervical disc disease, stress incontinence, degenerative arthritis of the left hip, right fifth metatarsal disability, hypertension, degenerative arthritis of the right elbow, degenerative arthritis of the right knee, traumatic cataract of the left eye, onychomycosis of the bilateral feet, and cirrhosis of the liver), without consideration of nonservice-connected disabilities, render her unable to secure of follow substantially gainful occupation.  The rationale for any opinion should be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


